Thomas, J.
The record in this case shows that there was held’ on the 2d day of November, 1886, in Buffalo county, Dak., a.. general election, at which time there was also held an election, to determine the county-seat of said county. A count and canvass of the votes, as shown by the return of the canvassing; *43board, resulted in favor of Buffalo Center as the place of said county-seat.
This contest is organized for the purpose of declaring said election void. On the 28th day of February, 1887, this action was tried by the court below, upon an agreed statement of facts. The court, after making its findings of fact and conclusions of law, rendered a judgment that Gann Yalley, and not Buffalo Center, was the county-seat of said county. To reverse this judgment, this appeal is prosecuted.
There is no disputé as to the facts of the case, and there are but three questions presented for our consideration, to-wit: Was the registration law of the territory valid ? Was it in force in Buffalo county? Was it complied with by the officers of the election and the electors, at said election, in such a manner as to render said election valid ?
In determining the first question, we must recur to the organic act of the territory, and see what power it confers upon the legislature of the territory in reference to fixing the qualifications of voters. We find, upon an examination of its provisions, that the power to prescribe the qualifications of voters is expressly conferred upon that body. Organic Law, § 1860.
Under the power thus conferred by the congress of the United States, the legislature, after prescribing various qualifications for voters, says that, in addition to such qualifications, all persons who “shall have complied with the provisions of any law which is now or may in the future be in force relating to the registration of voters, shall be entitled to vote.” Section 47, c. 27, Bev. Codes.
The legislature subsequently enacted a law “relating to the registration of voters,” in which it provides for boards of registration in towns, cities, wards, and precincts, who shall meet on Tuesday, two weeks prior to any general election, and make a list of all persons qualified to vote at the ensuing election whose names are known to them to be electors in said precinct, or who shall make application to said board to be registered, and found to be electors in said precinct. Laws 1881, c. 122.
*44This registration is made, by the law above quoted, a qualification which the elector must possess before he will be entitled to vote — not a mere regulation, as it is in some of the states having laws on this subject. But the voter has another means within his power to become qualified in case he has failed to comply with the registry law. He can do this by furnishing to the judges of election, at the time of offering his vote, his affidavit in writing, stating that he is an inhabitant of said precinct, and resides therein, giving his place of residence and the length of time he has 'so resided there; and also by proving, by the oath of a householder and registered voter of the precinct in which he offers to vote, that he knows such person to be an inhabitant of the precinct, giving his place of residence therein. Laws 1881, c. 122, § 8.
To be entitled to vote, one or other of these requirements must be met by the elector, and a failure to do so renders him disqualified to exercise the right of suffrage. If the law in this regard were intended as a mere regulation, instead of a qualification, the rule would not be so strict. But, in our opinion, it makes the compliance with the requirements of this law just as essential to the qualification of a voter in this territory as the attainment of majority, or the time of residence in the territory and precinct.
It is alleged by the contestant and respondent, and admitted by the appellants, that there was no such thing as a registry made by the officers; and, in its absence, not an affidavit of a single voter was offered by him at the time of voting, and not the slightest effort was made by either the officers of election or the voters to comply with the law in this regard.
We hold that one or the other of these requirements must be complied with before the elector can cast a legal ballot.
But the appellants seek to avoid the operation of the registry law by claiming that, under section 15 of the registry act of 1881, Buffalo county is exempt therefrom, because said county does not border on the Missouri river. The act, by its terms, applies only to certain specified counties, and “those counties *45bordering on the Missouri river, except the counties of Bon ■Homme, Yankton, Clay, and Union.”
The act of 1873, c. 16, § 26, bounds Buffalo county by the Missouri river. But appellants contend that, because that portion of Buffalo county bordering on said river is Indian reservation, said county does not extend to said river. Counties are the creatures of statute; and, as the law creating Buffalo county extends it to and bounds it on one of its sides by the Missouri river, the position taken by counsel for appellants, that it is not so bounded, is clearly untenable. The fact that a portion of the county is Indian reservation cannot and does not, in our opinion, change the boundary thereof.
We are therefore of the opinion that the registry law of'this territory is valid, and a compliance therewith constitutes a qualification of suffrage; that Buffalo county is not exempt from its provisions, and that the law was in no respect adhered to or complied with in the said election; and that said election was consequently void and of no effect. The judgment of the district court is in all things affirmed.
All the justices concurring.